DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claims 11 and 20 recite the limitation “said process uses receive filter and gain in the signal processing on said first and third echo signals different from those used in the signal processing on said second echo signals”. Examiner notes that while there is literal support for the claim in paragraph [0061] of the PGPub, the specification does not provide sufficient support for how the employed filter and gain are different. For example, the paragraph [0061] discloses the receive filter in signal processing on first and third echo signals is different so that lowering of penetration due to the 
Claim 12 recites the limitation “receive filter and gain for compensating lowering of penetration as the receive filter and gain used in the signal processing”. Examiner notes that while there is literal support that the filter is used so that lowering of penetration is compensated and gain employed so that lowering of brightness accompanying the aforementioned lowering of penetration is compensated in paragraph [0061] of the PGPub, there is no support for how this is done, for example, it is not clear what kind of filter and gain is used nor how it compensates for the lowering of penetration.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4, 7-12, 15-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 3 and 16 recite the limitation “said focus point” in line 1. It is unclear which focus point is being referred to as claims 2 and 15 recite multiple focus points. For examination purposes, it has been interpreted to mean any focus point. 
Claims 4 and 17 recite the limitation “said third ultrasonic beams” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 17 recite the limitation “the acoustic-line direction” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “transmit in said first region a plurality of said first ultrasonic beams each having focus points at different positions in one transmit acoustic line” in lines 2-3. It is unclear if the ultrasonic beams are transmitted in one transmit acoustic line or if the focus points for each ultrasonic beam are in different positions in one transmit line. For examination purposes, it has been interpreted to mean either. 
Claim 9 recites the limitation “transmit in said third region a plurality of said third ultrasonic beams each having focus points at different positions in one transmit acoustic line” in lines 4-5. It is unclear if the ultrasonic beams are transmitted in one transmit acoustic line or if the focus points for each ultrasonic beam are in different positions in one transmit line. For examination purposes, it has been interpreted to mean either.
Claim 9 recites the limitation “said first ultrasonic beams” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear which beams is being referred to as claim 1 merely recites a first ultrasonic beam. 
a third ultrasonic beam. 
Claim 10 recites the limitation “said processor performs different processing between signal processing on said first and third echo signals, and that on said second echo signals” in lines 1-3. It is unclear if the first and third echo signals have different processing or if a first processing for first and third echo signals is different than a second processing for second echo signals. Furthermore, it is unclear what is meant by “that on said echo signals”. For examination purposes, it has been interpreted that said processor performs a same signal processing on said first and third echo signals, and a different signal processing on said second echo signals. 
Claims 11 and 20 recites the limitation “those” in line 3. It is unclear what the limitation is referring to. For examination purposes, it has been interpreted to mean anything which is reasonable to use in signal processing. 
Claims 11 and 20 recite the limitation “the signal processing” in line 3. It is unclear if this is the same signal processing of line 2 or a different signal processing. 
Claims 11 and 20 recite the limitation “said processor uses receive filter and gain in the signal processing on said first and third echo signals different from those used in the signal processing on said second echo signals”. It is unclear what is meant by the limitation in light of the 35 U.S.C. 112(a) rejection above.
Claim 12 recites the limitation “said processor uses receive filter and gain for compensating lowering of penetration as the receive filter and gain” in lines 1-3. It is unclear how the filter and gain would compensate for lowering of penetration in light of the 35 U.S.C. 112(a) rejection above. It has been interpreted that any filter and gain in combination which accounts for depth would compensate for lowering the penetration.
a first ultrasonic beam.
Claim 15 recites the limitation “said third ultrasonic beams” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. It is unclear which beams is being referred to as claim 14 merely recites a first ultrasonic beam.
Claim 17 recites the limitation “said first ultrasonic beams” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear which beams is being referred to as claim 14 merely recites a first ultrasonic beam.
Claim 17 recites the limitation “said third ultrasonic beams” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. It is unclear which beams is being referred to as claim 14 merely recites a first ultrasonic beam.
Claim 19 recites the limitation “said first ultrasonic beams” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear which beams is being referred to as claim 14 merely recites a first ultrasonic beam.
Claim 19 recites the limitation “said third ultrasonic beams” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear which beams is being referred to as claim 14 merely recites a first ultrasonic beam.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 20170020487 A1), hereinafter Chang.
Regarding claim 1,
Chang discloses an ultrasonic apparatus (at least fig. 1 (100) and corresponding disclosure) comprising:
an ultrasonic probe (at least figure 1 (110) and corresponding disclosure) for transmitting ultrasonic beams to an image production region (at least fig. 3A and 3B (Imaged Area) and corresponding disclosure) in a subject to be examined and acquiring echo signals, wherein said image production region (imaged area) is comprised of a first region (see annotated fig. 3A and fig. 3B below), a second region (see annotated fig. 3A and fig. 3B below), and a third region (see annotated fig. 3A and fig. 3B below),  said second region lying between said first region in said third region (see annotated fig. 3A and fig. 3B below); and 
a processor (at least figure 1 (120 and 130) and corresponding disclosure) for controlling transmission of said ultrasonic beams by said ultrasonic probe (110) [0038] which discloses transmitting ultrasound during transceiving periods according to control of the transceiving unit 122), and production of an ultrasonic image for said image production region based on said echo signals wherein said processor

produces said ultrasonic image (at least fig. 4 (450) and corresponding disclosure. [0049] which discloses the compounding unit 134 compounds the focused frame data and the unfocused frame data into one frame to generate the final frame data) comprised of a first ultrasonic image (see annotated fig. 3A below)for said first region, a second ultrasonic image  (see annotated fig. 3B below) for said second region, a third ultrasonic image (see annotated fig. 3A below) for said third region based on first, second, and third echo signals obtained from said first, second, and third regions by transmissions of said first, second, and third ultrasonic beams.


    PNG
    media_image1.png
    443
    735
    media_image1.png
    Greyscale

Annotated fig. 3A

    PNG
    media_image2.png
    546
    698
    media_image2.png
    Greyscale

Annotated fig. 3B
The system of Chang would perform the method of claim 14. 

Regarding claim 10,
Chang discloses the elements of claim 1 as previously stated. Chang further discloses wherein: said processor performs different processing between signal processing on said first and third echo signals (at least fig. 3A), and that on said second echo signals (at least fig. 3B). Examiner notes there is a difference in the processing between figs. 3A and 3B. i.e. the signals appear to be compounded as each signal is acquired for fig. 3A and fig. 3B shows that all unfocused signals are collected prior to be compounded. Furthermore, [0049] discloses that a high weight is applied to the focused frame data and a low weight is applied to the unfocused frame data).

Regarding claim 13,
Chang discloses the elements of claim 1 as previously stated. Chang further teaches wherein: said processor creates raw data in one or more receive acoustic lines from echo signals acquired by transmission of said first and third ultrasonic beams to produce said first and third ultrasonic images (Examiner notes at least one receive line would be required in order to form the images and any signals prior to beamforming would be considered raw data). 

Regarding claim 18,
Chang discloses the elements of claim 14 as previously stated. Chang further discloses wherein a plurality of said second ultrasonic beams having partially overlapping transmit sound fields are transmitted (at least fig. 3B (-5 degrees, 0 degrees, and 5 degrees) Examiner notes these transmit sound fields at least partially overlap as depicted in fig. 3B), and further comprising:
Acquiring echo signals of said second ultrasonic beams from a receive acoustic line in a portion in which transmit fields overlap (Examiner notes any receive acoustic line would be in a portion in which transit fields overlap) wherein said second ultrasonic image is created by adding together echo signals in said receive acoustic line (at least fig. 3B and corresponding disclosure. Examiner notes the unfocused frame data is produced by adding together the frame data from each of the transmit fields including any echo signals in said acoustic line) 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hisatsu et al. (US 20170238909 A1), hereinafter Hisatsu.
Regarding claims 2 and 15, 
Chang teaches the elements of claims 1 and 14 as previously stated.
Chang further teaches wherein: said processor controls said ultrasonic probe to transmit a plurality of first ultrasonic beams along different acoustic lines in said first region (at least transmissions of beams 1 and 2 are in the first region) and a plurality of said third ultrasonic beams along different acoustic lines in said third region (transmission of beam N is in the third region. Examiner notes that while there is no image of N-1 a person having ordinary skill in the art would have recognized that at least beam N-1 would be in the third region as well).
It is unclear if the plurality of said first ultrasonic beams have respective focus points at different positions in an acoustic line direction, and the plurality of said third ultrasonic beams have focus points at different positions in the acoustic line direction.
Nonetheless, Hisatsu, in a similar field of endeavor involving ultrasound imaging, teaches transmitting a plurality of first ultrasonic beams along different acoustic lines (at least fig. 8 (C1a and C2a) and corresponding disclosure) in a first region (see annotated fig. 8 below) and a plurality of third ultrasonic beams ([0065] discloses transmission beams with the focal points is formed) along different 
It would’ve been obvious to a person having ordinary skill in the art before the effective filing date to of modified the system of Chang to include ultrasonic beams having respective focus points at different positions in acoustic line direction as taught by Hisatsu in order to prevent lacked image and increase the frame rate [0067]. Such a modification amounts to a simple substitution of one known scan pattern for another rendering the claim obvious (MPEP 2143)

    PNG
    media_image3.png
    485
    564
    media_image3.png
    Greyscale

Annotated fig. 8

Regarding claim 3 and 16, 
Hisatsu teaches the elements of claims 2 and 15 as previously stated. Hisatsu further teaches wherein the position of said focus point (F2a and F6a) in the acoustic-line direction is deeper for first and third ultrasonic beams closer to a second region (See annotated fig. 8 above). 
It would’ve been obvious to a person having ordinary skill in the art before the effective filing date to of modified the system of Chang to include ultrasonic beams having respective focus points at different positions in acoustic line direction as taught by Hisatsu in order to prevent lacked image and 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Yamamoto et al. (US 20150196273 A1), hereinafter Yamamoto.
	Regarding claims 4 and 17,
Chang teaches the elements of claims 1 and 14 as previously stated. Chang further teaches wherein: said processor controls said ultrasonic probe to transmit a plurality of first ultrasonic beams along different acoustic lines in said first region (at least transmissions of beams 1 and 2 are in the first region) and a plurality of said third ultrasonic beams along different acoustic lines in said third region (transmission of beam N is in the third region. Examiner notes that while there is no image of N-1 a person having ordinary skill in the art would have recognized that at least beam N-1 would be in the third region as well).

It appears the plurality of said first ultrasonic beams have respective focus points at an identical position in the acoustic line direction since the beams appear identical, and the plurality of said third ultrasonic beams each have a focus point at an identical position in the acoustic line direction since all beams appear identical. 
Nonetheless, Yamamoto, in a similar field of endeavor involving ultrasonic imaging, teaches transmitting a plurality of first ultrasonic beams along different acoustic lines (at least fig. 2 (transmission lines) and corresponding disclosure) in a first region (See annotated fig. 2 below) and a plurality of third ultrasonic beams are transmitted along different acoustic lines (transmission lines) in third region (see annotated fig. 2 below), the plurality of said first ultrasonic beams having respective focus points (at least fig. 2 (focal point) and corresponding disclosure) at an identical position in the 
It would have been obvious to a person having ordinary skill in the art to modify the system of Chang to include the plurality of ultrasonic beams having respective focus points at an identical position in the acoustic line direction as taught by Yamamoto in order to maintain continuity for all transmit events. Such a modification amounts to merely a simple substitution of one known scan sequence for another rendering the claim obvious (MPEP 2143).

    PNG
    media_image4.png
    628
    640
    media_image4.png
    Greyscale

Annotated fig. 2

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Urban et al. (US 20180296183 A1), hereinafter Urban.
Regarding claim 5,
Chang teaches the elements of claim 1 as previously stated. Chang further teaches wherein said processor controls said ultrasonic probe to transmit a plurality of ultrasonic beams having partially 
It would appear that each of the images would contain raw data, therefore the raw data would be added in its broadest reasonable interpretation.
Nonetheless, Urban, in a similar field of endeavor involving ultrasonic imaging, teaches adding together raw data obtained by transmission of a plurality of plane wave ultrasound waves having overlapping transmit sound fields ([0073] which discloses each ultrasound image is computed by compounding several ultrasound raw images that are obtained, respectively, by several emissions of plane ultrasonic waves in different directions. For example, five raw ultrasound images at different directions of propagation (e.g. overlapping) are compounded (i.e. added) to do one ultrasound (compounded image)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modified the system Chang to include adding together raw data as taught by urban in order to reduce the processing time. Such a modification amounts to a simple substitution of one known compounding method for another rendering the claim obvious (MPEP 2143)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Hisatsu as applied to claims 2 and 3 above and further in view of Urban. 
Regarding claims 6 and 7,

It would appear that each of the images would contain raw data, therefore the raw data would be added in its broadest reasonable interpretation.
Nonetheless, Urban, in a similar field of endeavor involving ultrasonic imaging, teaches adding together raw data obtained by transmission of a plurality of plane wave ultrasound waves having overlapping transmit sound fields ([0073] which discloses each ultrasound image is computed by compounding several ultrasound raw images that are obtained, respectively, by several emissions of plane ultrasonic waves in different directions. For example, five raw ultrasound images at different directions of propagation (e.g. overlapping) are compounded (i.e. added) to do one ultrasound (compounded image)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modified the system Chang, as currently modified, to include adding together raw data as taught by urban in order to reduce the processing time. Such a modification amounts to a simple substitution of one known compounding method for another rendering the claim obvious (MPEP 2143).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Yamamoto as applied to claim 4 above and further in view of Urban. 
Regarding claim 8,
Chang, as modified, teaches the elements of claim 4 as previously stated. Chang further teaches wherein said processor controls said ultrasonic probe to transmit a plurality of ultrasonic beams having partially overlapping transmit sound fields as said second ultrasonic beam (at least fig. 3B (-5 degrees, 0 degrees, and 5 degrees) Examiner notes these transmit sound fields at least partially overlap as depicted in fig. 3B), and for a receive acoustic line in a portion in which said transmit sound fields overlap creates data used in production of said ultrasonic image by adding together data obtained by transmission of the plurality of second ultrasonic beams having the overlapping transmit sound fields (at least fig. 3B and corresponding disclosure. Examiner notes the unfocused frame data is produced by adding together the frame data from each of the transmit fields) 
It would appear that each of the images would contain raw data, therefore the raw data would be added in its broadest reasonable interpretation.
Nonetheless, Urban, in a similar field of endeavor involving ultrasonic imaging, teaches adding together raw data obtained by transmission of a plurality of plane wave ultrasound waves having overlapping transmit sound fields ([0073] which discloses each ultrasound image is computed by compounding several ultrasound raw images that are obtained, respectively, by several emissions of plane ultrasonic waves in different directions. For example, five raw ultrasound images at different directions of propagation (e.g. overlapping) are compounded (i.e. added) to do one ultrasound (compounded image)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modified the system Chang, as currently modified, to include adding together raw data as taught .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ohta et al. (US 20140187952 A1), hereinafter Ohta.
Regarding claims 9 and 19,
Chang teaches the elements of claims 1 and 14 as previously stated. Chang further teaches wherein: said processor controls said ultrasonic probe to transmit a plurality of first ultrasonic beams along different acoustic lines in said first region (at least transmissions of beams 1 and 2 are in the first region) and a plurality of said third ultrasonic beams along different acoustic lines in said third region (transmission of beam N is in the third region. Examiner notes that while there is no image of N-1 a person having ordinary skill in the art would have recognized that at least beam N-1 would be in the third region as well).
It is unclear if the plurality of said first ultrasonic beams each have focus points at different positions in one transmit acoustic line and if the plurality of said third ultrasonic beams each have focus points at different positions in one transmit line. 
Ohta, in a similar field of endeavor involving ultrasonic imaging, teaches transmitting a plurality of ultrasonic beams along different acoustic lines (at least fig. 2A (a, b, c, and d) and corresponding disclosure. [0100] which discloses solid lines (a, b, c, and d) in the depth direction represent scanning lines) the plurality of ultrasonic beams each having focus points at different positions in one transmit acoustic line. ([0101] which discloses white dots in fig. 2A on the scanning lines (a, b, c, and d) represent transmission focal points)
It would been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chang to include the plurality of ultrasonic beams having focus points at .

Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ishrak et al. (5677491), hereinafter Ishrak and further in view of Kim.
Regarding claims 11 and 20, 
Chang teaches the elements of claims 10 and 14 as previously stated. 
It is unclear if the processor uses receive filter and gain in the signal processing on said first and third echo signals different from those used in the signal processing on said echo signals. 
Ishrak, in a similar field of endeavor involving ultrasound imaging, teaches using a band-pass filter as a receive filter on echo signals received from focused ultrasound and further teaches a different gain for different echo signals (Col. 8 lines 45-60. Which discloses varying gain during transmit and receive for different depths and Col 11 line 61- Col. 12 line 31 which discloses a gain control to control the appropriate amount of gain to be applied).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have used the receive filter and gain of Ishrak in order to process the ultrasound signals accordingly.  Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
Examiner notes in the modified system the gain used would be different for all echo signals since the gain is controlled according to depth. 
Chang, as modified, fails to explicitly teach wherein the receive filter used in the signal processing on said second echo signals is different from the receive filter of Ishrak.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Chang, as currently modified to include the filter of Kim in order to enhance the resolution of the second ultrasonic image ([0192]). Such a modification amounts to merely a combination of prior art elements according to known techniques. 
Examiner notes the bandpass filter of Ishrak is different than the decoding filter of Kim. 

Regarding claim 12,
Chang, as modified, teaches the elements of claim 11 as previously stated. Ishrak further teaches wherein: receive filter and gain for compensating lowering of penetration is used as the receive filter and gain used in the signal processing on said first and third echo signals (Examiner notes filter and gain would necessarily compensate for any lowering of penetration as the filter and gain are used to apply the appropriate amount of gain to the signal and to filter the signals to receive the signals from the appropriate depth). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793